Title: To Alexander Hamilton from Walter L. Cochran, 16 September 1799
From: Cochran, Walter L.
To: Hamilton, Alexander


          
            Sir,
            Fort Mifflin Septr. 16th. 99—
          
          I had the honor to receive yours of the 14th. Inst. and shall immediately make arrangements for the marching of Capt. Masey’s Company to Norfolk, Virginia. General Hamilton will be informed of the time of their leaving this Fort.
          I have the honor to be &c
          
            W L Cochran Capt.
            & Commanding
          
          Major General Hamilton
        